Name: 1999/762/EC: Council Decision of 15 November 1999 amending Decision 91/666/EEC establishing Community reserves of foot-and-mouth disease vaccines
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy;  production;  research and intellectual property
 Date Published: 1999-11-24

 Important legal notice|31999D07621999/762/EC: Council Decision of 15 November 1999 amending Decision 91/666/EEC establishing Community reserves of foot-and-mouth disease vaccines Official Journal L 301 , 24/11/1999 P. 0006 - 0007COUNCIL DECISIONof 15 November 1999amending Decision 91/666/EEC establishing Community reserves of foot-and-mouth disease vaccines(1999/762/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the Economic and Social Committee(2),Whereas:(1) in accordance with the provisions of Article 13(3) of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(3), a decision may be taken to introduce emergency vaccination in a limited area, in circumstances where slaughter of the entire herd may not be sufficient to eliminate the virus;(2) by Council Decision 91/666/EEC(4) Community reserves of foot-and-mouth disease vaccines were established, which are based on stocks of concentrated inactivated antigen capable of being quickly converted into vaccine for emergency use and stored at designated premises;(3) since the adoption of the said Decision two antigen banks designated for maintaining part of the Community reserve of foot-and-mouth disease antigens have relinquished their commitments to provide these services to the Community;(4) in order to comply with Article 3(3) of the aforementioned Decision the need may arise for various reasons to designate appropriate premises within the Community to which the foot-and-mouth disease antigen reserves shall be distributed or relocated for storage;(5) according to Article 14(3) of Directive 85/511/EEC, the possibility for the Commission to propose to the Council to set up the Community reserves of anti-foot-and-mouth disease vaccines has expired since 1 April 1991;(6) in order to allow immediate reaction to the need to distribute or relocate the Community reserves of foot-and-mouth disease antigen for storage at different sites, it is necessary to amend Decision 91/666/EEC in particular as regards the procedures laid down for the designation of antigen and vaccine banks,HAS ADOPTED THIS DECISION:Article 1In paragraph 1 of Article 3 of Decision 91/666/EEC:(a) the first and third indents shall be deleted;(b) a new indent shall be added as follows: "- any other establishment designated in accordance with the procedure laid down in Article 10".Article 2This Decision is addressed to the Member States.Done at Brussels, 15 November 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinion delivered on 6 October 1999 (not yet published in the Official Journal).(2) Opinion delivered on 20 October 1999 (not yet published in the Official Journal).(3) OJ L 315, 26.11.1985, p. 11. Directive as last amended by Decision 92/380/EEC (OJ L 198, 17.7.1992, p. 54).(4) OJ L 368, 31.12.1991, p. 21.